Citation Nr: 1144259	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a dental disability, to include gingivitis and periodontitis, for compensation purposes.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1983 to March 1998, November 1998 to January 2000, January 2002 to January 2003, January 2003 to August 2005, and from January 2006 to January 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In May 2011, the Board remanded this claim for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.    


FINDINGS OF FACT

1.  The Veteran received dental treatment during service, including fillings and extracted teeth.

2.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

3.  The competent evidence indicates that the Veteran does not have a dental disability other than tooth loss for which service connection for compensation can be granted.    


CONCLUSION OF LAW

The criteria for establishing service connection for compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a dental disability for compensation purposes, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and hearing testimony.

In addition, the Board notes that the case was remanded in May 2011 to obtain a medical opinion.  The requested opinion was obtained in June 2011.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has dental disorder as a result of his military service.  Specifically, he contends that he was given only enough dental care during service to gain the classification needed for assignment and that he developed a dental disability as a result of denial of access to dental care.  At his hearing, the Veteran testified that at separation he was told that his gums were in pretty bad shape.  He also stated that he had bleeding (of the gums) throughout his career but could never get this corrected because the military only did the bare minimum.

Service treatment records indicate that the Veteran did not have any missing teeth when he first entered service.  Throughout the years he did have a number of caries.  In April 1992, it was recommended that teeth #1, 16, 17, and 32 be extracted (these are commonly referred to as the wisdom teeth).  However, only tooth #16 was extracted at that time.  An undated anesthesia note indicates that a dentist planned to extract teeth #30 and 32, although treatment records indicate that only tooth #30 was extracted in April 1993.  A week prior it had been noted that tooth #30 had a grossly carious lesion and was nonrestorable.  Gingivitis was noted on the Veteran's retirement examination.  

The Veteran was afforded a VA dental examination in September 2008.  He complained of degenerative gum disease and bone loss.  He reported losing tooth #30 and a third molar in the service.  On examination teeth #16, 17, and 30 were missing.  The mouth exhibited periodontitis.  The gingival had a highly scalloped topography, which was exaggerated by inflammation at the maxillary left quadrant.  

A VA medical opinion was obtained in June 2011.  The dentist indicated that the claim should probably be for periodontitis as gingivitis is a reversible disease and periodontitis, which the Veteran has, is not reversible.  In reviewing the record, the examiner noted that the first indication of periodontal disease was during service.  The dentist's findings were that the Veteran has advanced localized periodontitis of his maxillary molars.  He further noted that most in-service entries for periodontal care stated that the Veteran had poor oral hygiene, and that teeth  #16, 17, 30 were extracted while the Veteran was in service.  The dentist's assessment was that it is as likely as not that the multiple (military) deployments contributed to the Veteran's gingivitis or, more correctly stated, periodontitis.  He explained that most of the Veteran's notes of when he had cleanings stated that he had poor oral hygiene, which combined with his smoking habit caused his periodontitis.  However, once the condition was noted, the only way to treat or arrest the progression of the periodontitis is by quarterly deep cleanings, which he did not receive either by his neglect and/or by frequent deployments.  

The evidence indicates that the Veteran lost teeth #16 and 30 during service.  A VA dentist also indicated that tooth #17 was extracted during service, although treatment records do not show this.  In any event, the preponderance of the evidence, specifically the September 2008 VA examination and June 2011 VA opinion, indicate that the Veteran has periodontitis rather than loss of teeth due to bone loss of the maxilla or mandible caused by trauma or disease (such as osteomyelitis).  The Board recognizes that some bone loss (alveolar bone loss) may be implied by the diagnosis of periodontitis; however, the Note to Diagnostic Code 9913 specifically states that the ratings only apply to bone loss through trauma or disease, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150.  Also of note, according to 38 C.F.R. § 3.381, periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  The Board has afforded the VA examination and opinion high probative value as they were made after a review of the relevant evidence.  There are no findings in conflict with these reports.  Given the above, the Board finds that the Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible due to trauma or disease (such as osteomyelitis) and service connection for loss of teeth is not warranted.  

While the Veteran may have dental caries on several teeth, treatable carious teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  Thus, compensation is not warranted for any dental carries.  

The Veteran's lay statements have been considered.  He has not alleged tooth loss due to trauma or a disease such as osteomyelitis.  Instead, he asserts that his dental problems consist of gingivitis and periodontitis.  As discussed above, service connection for compensation purposes is not warranted for tooth loss caused by gingivitis or periodontitis, or for the conditions themselves.  

In summary, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability (for VA compensation purposes). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


